Simmons, O. J.
Under the facts of the present case, as they ■•are disclosed by the record, there was no error in sustaining •the motion for nonsuit. The contract' set up by the plaintiff was in parol and for the sale of land. There was no evidence "to show performance or part performance on the part of either party. Even if plaintiff made a sufficient tender, it was after the legal right to redeem had expired. The defendant does not admit the contract alleged by the plaintiff, but denies it, ■and is therefore entitled to the protection afforded by the statute •of frauds. There were no facts alleged or proved by the plain-biff which would, under any circumstances, have authorized bhe jury to find in his favor, and the court properly sustained the motion for the grant of a nonsuit.

Judgment affirmed.


All the Justices concurring.